     Case 2:21-cv-00455-GMN-BNW Document 9
                                         8 Filed 04/13/21
                                                 04/08/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and CHICAGO
     TITLE OF NEVADA, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                              UNITED STATES DISTRICT COURT
17                                        DISTRICT OF NEVADA
18     US BANK, NATIONAL ASSOCIATION,                  Case No.: 2:21-CV-00455-GMN-BNW
19                           Plaintiff,                STIPULATION AND ORDER TO
                                                       EXTEND TIME TO RESPOND TO
20                    vs.                              COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                  FIRST REQUEST
       INC. et al.,
22
                             Defendants.
23

24
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”) and
25
     Chicago Title of Nevada, Inc. (“Chicago Agency”) (collectively “Defendants”) and plaintiff U.S.
26
     Bank National Association (“U.S. Bank”), by and through their respective attorneys of record,
27
     which hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00455-GMN-BNW Document 9
                                         8 Filed 04/13/21
                                                 04/08/21 Page 2 of 3



1           1.      On March 18, 2021 U.S. Bank filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On March 18, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.      Chicago Title and Chicago Agency’s responses to U.S. Bank’s complaint are
6    currently due on April 16, 2021;
7           4.      Counsel for Defendants request a 31-day extension, through and including
8    Monday, May 17, 2021, for Defendants to file their respective responses to U.S. Bank’s complaint
9    to afford Defendants’ counsel additional time to review and respond to U.S. Bank’s complaint.
10          5.      Counsel for U.S. Bank does not oppose the requested extension;
11          6.      This is the first request for an extension made by counsel for Defendants, which is
12   made in good faith and not for the purposes of delay.
13          7.      This stipulation is entered into without waiving any of Defendants’ objections
14   under Fed. R. Civ. P. 12.
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00455-GMN-BNW Document 9
                                         8 Filed 04/13/21
                                                 04/08/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ deadline to respond to the complaint is hereby
2    extended through and including Monday, May 17, 2021.
3    Dated: April 8, 2021                      SINCLAIR BRAUN LLP
4

5                                              By:     /s/-Kevin S. Sinclair
                                                     KEVIN S. SINCLAIR
6                                                    Attorneys for Defendants
                                                     CHICAGO TITLE INSURANCE COMPANY
7                                                    and CHICAGO TITLE OF NEVADA, INC.
8    Dated: April 8, 2021                      WRIGHT FINLAY & ZAK, LLP
9

10                                             By:    /s/-Darren T. Brenner
                                                     DARREN T. BRENNER
11
                                                     Attorneys for Plaintiff
                                                     U.S. BANK NATIONAL ASSOCIATION
12

13   IT IS SO ORDERED.

14          Dated April 13, 2021.
                  this _____ day of _____________, 2021.

15                                             __________________________________________
                                               BRENDA WEKSLER
16                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
